Citation Nr: 1424902	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-44 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for diabetes mellitus II, or impaired glucose tolerance.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1972 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1. The Veteran's current hypertension began during service.

2. The Veteran's current diabetes mellitus II is not related to his service, or to his service-connected hypertension.  


CONCLUSION OF LAW

1. The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2. The criteria for service connection for diabetes mellitus II have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2008, prior to adjudication of his claims, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided an examination for diabetes and hypertension in October 2012 and opinions in November 2012, January 2014, and February 2014.  There is no argument or indication that the examination or opinions are inadequate.  The Board does not find any outstanding development necessary to adjudicate these claims.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Additionally, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to provide evidence of symptoms observable by his senses, but he is not competent to diagnose diabetes mellitus II or hypertension as that requires specialized medical knowledge and training.  See 38 C.F.R. § 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements have been detailed and consistent.

As explained below, the criteria for service connection of hypertension have been met.  See 38 C.F.R. § 3.303. 

The October 2012 VA examination and private treatment records show that the Veteran has hypertension currently, which satisfies VA requirements.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1.  The Veteran had in-service onset of high blood pressure.  He had elevated blood pressure readings of 130/70 in February 1973, 126/78 in January 1974, 148/106 in September 1994, 142/84 in August 1976, and 124/82 in February 1977 shown on service treatment records.  During service, he also had hypertensive diastolic blood pressure readings of 148/106 and 140/100 in September 1974 and 130/100 in September 1976.  See 38 C.F.R. § 4.101, Diagnostic Code 7101, Note 1.  

Further, the Veteran's hypertension has been medically related to service.  In an August 2010 statement, the Veteran reported persistent high blood pressure readings and being diagnosed with hypertension in the early 1980s.  Private treatment records show treatment for hypertension from the 1990s forward.  A November 1988 annual reserve service physical notes that the Veteran was hypertensive.  In a January 2012 letter, Dr. JP opined that the Veteran's hypertension began during service but was not identified until later.  He noted that people of the Veteran's age would not have been routinely screened for hypertension but there was a pattern of continuous symptoms.  

In a Veterans Health Administration (VHA) opinion, it was concluded that it was at least as likely as not that the Veteran had hypertension during service.  (Confusingly, that opinion then found it less likely than not that current hypertension was related to service.  By this, the Board assumes that the opinion provider found that hypertension was not caused by service but arose coincident to service, which is a favorable finding for the purposes of establishing service connection.)  

In the October 2012 VA examination, the examiner also concluded that hypertension at least as likely as not began during service shown by service treatment records from 1974 to 1992 and the chronic nature of the disease.  The examiner apparently considered evidence from the Veteran's reserve service and, in an addendum, found that the current hypertension was not related to active service, commenting that the elevated pressure readings shown in 1974 were in conjunction with treatment for alcoholic gastritis and were likely related to that disorder.  However, this rational did not account for the fact that other elevated readings, apart from those shown during treatment for alcoholic gastritis, were seen in active service.  Overall, given the favorable opinions the evidence is deemed to be at least in equipoise and, as such, an allowance of service connection is warranted. 

While service connection is warranted for hypertension, the claim of service connection for diabetes mellitus II must be denied.

The evidence is in relative equipoise as to whether the Veteran has diabetes mellitus II currently.  The October 2012 VA examiner diagnosed the condition.  However, private treatment records with Dr. JGP only showed treatment for impaired glucose tolerance, and VHA opinions stated that the Veteran had not yet developed diabetes mellitus II.  The benefit of the doubt goes to the claimant; as such, the Board finds current disability.  See 38 C.F.R. § 3.102.  

There is no evidence of diabetes mellitus II during service.  To the contrary, the Veteran reported first being diagnosed with diabetes in 2003.  See October 2012 VA Examination.  This decision grants service connection for hypertension.  

The Veteran's current diabetes has not been shown to be related to active service or any service-connected disability.  The October 2012 VA examiner concluded that the Veteran's diabetes mellitus was less likely than not related to his service.  The examiner reasoned that there was no evidence of diabetes or diabetes related symptoms during service.  In the VHA opinion, the doctor doubted whether the Veteran had a current diagnosis of diabetes and noted no evidence that the condition began at any point earlier.  

In a January 2012 letter, Dr. JP stated that the Veteran's diabetes began during his period of service but was not identified until later; he cites continuity of symptomatology as reasoning.  The Veteran reported being told he had "possible diabetes" by a nurse in 1980.  See October 2012 VA Examination.  While the Veteran is competent to report diagnoses made by medical professionals, the statement from the nurse in 1980 is vague and does not seem to be a diagnosis, but rather speculation.  See Jandreau, 492 F.3d at 1377.  As such, the statement is less probative.  Contrary to the rationale provided by Dr. JP, the Veteran has not reported continuous symptoms of diabetes, and objective medical evidence of diabetes-like symptoms, impaired glucose tolerance, did not begin until 2002.  Based on the negative opinions from the October 2012 examiner and the VHA specialist, lack of continuous symptoms, and no evidence of in-service incurrence, service connection for diabetes on a direct basis cannot be established.

Additionally, while diabetes mellitus II is a disease to which the chronic disease presumption could apply, the Veteran's diabetes did not manifest within a year of service and the presumption does not apply in this case.  See 38 C.F.R. §§ 3.307, 3.309; see also VA Examination; Private Treatment Records.   Moreover, while chronic diseases found under 38 C.F.R. § 3.309(a), including diabetes mellitus, can be service-connected based solely on evidence of continuity of symptomatology per Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), as explained immediately above, such continuity has not been demonstrated in this case, either by the documented treatment reports or the Veteran's lay statements.  

Similarly, diabetes mellitus II is a disease presumed to be caused by exposure to herbicides.  See 38 C.F.R. § 3.309.  However, the Veteran has not asserted and the evidence does not show that he had service in the Republic of Vietnam or was otherwise exposed to herbicides; therefore, this presumption is also not applicable to the Veteran's claims.  See 38 C.F.R. § 3.307; see also Service Personnel Records.   

Finally, the Veteran's diabetes mellitus II is not related to his service-connected hypertension.  While the Veteran asserts that the two are related, he is not competent to provide a medical opinion on the complexities of the vascular and endocrine systems.  Further, the VHA opinion and addendum opinion concluded that the Veteran's diabetes was not related to his hypertension.  The VHA specialist reasoned that there is no scientific evidence or medical research indicating that hypertension causes or aggravates diabetes.  He noted that the two conditions were associated in the metabolic or insulin resistance syndrome.  However, he maintained that there was no causal relationship and that the Veteran's HbA1c levels had actually improved throughout the course of his hypertension treatment.  There are no other competent opinions on the relationship between hypertension and diabetes.  As such, the evidence does not support service connection for diabetes on a secondary basis either.    

The preponderance of the evidence is in favor of service connection for hypertension but against service connection for diabetes.  See 38 C.F.R. §§ 3.303, 3.310.  As such, the benefit of the doubt doctrine is inapplicable.  38 C.F.R. § 3.102.

					(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hypertension is granted.

Service connection for diabetes mellitus II is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


